Citation Nr: 1526431	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  09-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to May 2003.  He also served in the National Guard, including periods of active duty for training, from November 1983 to March 1984, and from July 2006 to February 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In March 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Louisville, Kentucky.  A transcript of the hearing is of record.

In an October 2011decision, the Board denied service connection for "an acquired psychiatric disorder, to include adjustment disorder and obsessive compulsive disorder."  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012 the parties filed a Joint Motion for Remand (JMR), which the Court granted in a July 2012 order.  In November 2012 the Board remanded the matter for further development consistent with the July 2012 JMR.  

In a decision dated in April 2013 the Board again denied the claim for service connection for an acquired psychiatric disorder.  In June 2013 the Veteran appealed that decision to the Court, and in a Memorandum Decision dated July 31, 2014, the Court vacated the Board's April 2013 decision and remanded the matter for further development.

In December 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA psychiatric examination in March 2015.  The examiner diagnosed the Veteran with Other Specified Personality Disorder with prominent obsessive-compulsive features, and Major Depressive Disorder, recurrent, mild, with anxious distress.  The examiner opined that neither condition was due to the Veteran's service because there is no evidence in the service treatment records of any complaint, treatment for or diagnosis of a mental disorder and the Veteran's first documented mental health treatment was in 2009, about six years after his last active duty stint.  The examiner acknowledged an incident during service while the Veteran was on active duty in Spain, where his mother had serious heart problems and he requested emergency leave and became very angry when denied.  However, the examiner opined that the Veteran's current mental disorder is not due to this past stressor and that there are numerous post-military psychosocial stressors which are drivers of his current symptoms of mental disorder.

The examination opinion, however, includes a factual inaccuracy that the Court my find problematic.  The Veteran is noted to have been on active duty for training from July 2006 to February 2007.  Thus, the examiner's characterization of the elapsed time between the Veteran's first treatment and the end of his active duty is technically inaccurate.  

In addition, the Veteran has stated that his illness occurred due to his deployments and has stated that the incident relating to his mother's operation was a traumatic event that occurred during one of these deployments.  Multiple examiners have opined that the Veteran's reaction to the situation involving his mother's hospitalization is not related to his current condition.  However, the rationale for this opinion appears to be an absence of records of complaint, treatment for, or diagnosis of a mental condition, when in service.  This rationale has been generally characterized by the Court as inadequate and needs elaboration, since it does not address the Veteran's lay assertions.  

The Veteran has identified deployments to Spain and Saudi Arabia during his September 2001 to May 2003 period of active duty, but has not mentioned any events occurring during his November 1983 to March 1984 or July 2006 to February 2007 periods of active duty for training.  Thus, the question of whether the Veteran's acquired psychiatric disorder manifested during his September 2001 to May 2003 period of active duty or is related to events occurring during this period needs to be addressed.  

Additionally, the Veteran has also asserted that there may be a relationship between his acquired psychiatric condition and his service-connected disabilities; including venous insufficiency of the right lower extremity, tenosynovitis of the right wrist, and abdominal muscle herniation.  As such, the question of whether the Veteran's acquired psychiatric condition is due to, or has been aggravated by his service-connected disabilities should be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's acquired psychiatric condition is related to or had its onset during active service.  Specifically the examiner is requested to address:

(i) Whether the Veteran's acquired psychiatric condition initially manifested between September 2001 and May 2003 or is related to events occurring during this specific time period?

The examiner is reminded that the lack of complaints, diagnosis or treatment for the identified conditions in the Veteran's service treatment records is not necessarily dispositive of the issue, although it is a factor that should be considered.  The examiner must also address the Veteran's lay statements.  

The examiner should also address the Veteran's assertion of service connection on a secondary basis.  Specifically, the examiner should answer:

(ii) Whether the Veteran's acquired psychiatric condition is due to his service-connected disabilities (venous insufficiency of the right lower extremity, tenosynovitis of the right wrist, and abdominal muscle herniation)?

(iii) Whether the Veteran's acquired psychiatric condition has been aggravated by his service-connected disabilities (venous insufficiency of the right lower extremity, tenosynovitis of the right wrist, and abdominal muscle herniation)?

The examiner should review the Veteran's claims file, conduct any necessary testing, and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

3.  Then, after ensuring the requested development has been accomplished, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

